ORIGINAT
                            lrn tltt @nitr! $ltstts @ourt of /t[eru[ @luims
                                                                                     No.   16-659C

                                                                        (Filed: August 24, 2016)
                                                                                                                           FILED
                                                                  (NOT TO BE PUBLISHED)                                  AUG 2 4 20t6

*****          t(   *,8 + *    rr   ****   :t :i   *********      +   * f :i   :r   **+                                U.S. COURT OF
                                                                                                                      FEDERAL CLAIMS
MICHAEL DRISCOLL,

                                                    Plaintiff,



UNITED STATES,

                                                    Defendant'

 !t {. *,1.   *,t   :* :t   *,t * * * :i( :* :* * *,1. *r * * * * *,t *,t :f * * * *
                                                       :1.




                                                                       OPINION AND ORDER

                Michael Driscoll, Selden, New York, pro se.

       zachary J. Sullivan, Trial Attorney, commercial Litigation Branch, civil Division,
United States Department of Justice, Washinglon, D.C. for defendant. With him on the brief
were Benj amin C. Mizer, Principal Deputy Assistant Attomey General, Civil Division, and
Robert E. Kirschman, Jr., Director, and Elizabeth M. Hosford, Assistant Director, civil Division,
United States Department of Justice, Washington, D.C.

LETTOW, Judge.

         Plaintiff Michael Driscoll seeks review of a decision by the New York State Court of
claims (,New York claims court"), denying his motion for default judgment. compl. fl 2 ("I
                                                                                             (l'/YS)
am filing my Summons and Complaint with the United States Court of Claims, against the
court of claims; for violating my constitutional rights, Judicial Law Proceedings, policies and
procedures[] goveming proper response time (21) days, to a summons and complaint on file
                                                                                    had filed suit
tt TSSOS t W-7 ercq):;) (emphasii added). Mr. Driscoll's complaint states thal he
in the New York Claims Court requesting relief relating to child    support payments. Compl. fl 3.
Attachments to his complaint            thut h. had been involved in a divorce proceeding, which
                                ""plain
apparently resulted in an obligation to pay child support. Neither Mr. Driscoll's complaint nor
its^attachments make any claims or allegations against the United States'r

      IMr. Driscoll states that he has also filed suit in the United States Tax Court to challenge
New York state taxes. compl. fl 7.lnDriscollv. commissioner, No. 12051-16 (Tax Ct.)' the


                                                                                                     uspsrnlcKrNc* 9114 9999 4431 3548 1338 48
                                                                                                     S.CUSTOMER For Trac{ing or inqlincs go to USPS com
                                                                                                     RECEIPT         ffcelll-800-222-1811
         The United States has filed a motion to dismiss, contending that this court lacks
jurisdiction over claims against parties other than the United States. Def.'s Mot. to Dismiss
 ("Def.'s Mot."), ECF No. 6. As an exhibit to this motion, the govemment has submitted a
 decision of the New York Claims Court, which decision contains a "claim number" of "1 15969"
 and "motion number" of "M-76366," which are identical to the numbers cited in Mr. Driscoll's
 complaint. Def.'s Mot. at Ex. A (showing order of the state court). That decision shows that Mr.
 Driscoll filed a motion for a default judgment against the State of New York, and that the New
 York Claims Court denied the motion as improper under state law. /d Mr. Driscoll has
 responded to the govemment's motion to dismiss, elaborating on the actions of the New York
 Claims Court. Pl.'s Resp. to Def.'s Mot. to Dismiss, ECF No. 7.

        Pursuant to the Tucker Act, codifred at 28 U.S.C' $ 1a91(a), this court's jurisdiction is
limited to actions against the United Starcs. United States v. Sherwood,3l2 U.S. 584, 588
(1941). If the court at any time determines it lacks jurisdiction, it must dismiss the case. Rule
 12(hX3) ofthe Rules ofthe Court ofFederal Claims; see also Brady v. United States,54l Fed.
Appx. 991, 993 (Fed. Cir. 2013) (affirming sac sponle dismissal of apro se complaint for lack of
jurisdiction); Kelley v. Secretary, Llnited States Dep't of Labor, 812 F 2d 1 378, 13 80 (Fed. Cir.
 1987) (although courts hold pro se plaintiffs to less stringent standards, this leniency does not
 extend to plaintiff s burden of establishing jurisdiction). Because Mr. Driscoll makes no
 allegations against the United States, the court must dismiss his case.

        The court also declines transfer of the case pursuant to 28 U.S.C. $ 163 i, which permits
transfer in the interest ofjustice to another federal court that would have had jurisdiction.
Federal courts generally lack jurisdiction directly to review the decisions of state tribunals, and
consequently the court can discem no federal forum to which this case could be transfened. See
Beils;. United States,            Appx.-,                             at *1-2 (Fed. Cir' July 8,2016)
(affrrming a trial court's-Fed.                 transfer to another federal court, clIing the Rooker-
                                             -,2016WL3645112'
                            decision to decline
 ietdmanToctine, when plaintiff sought review of a state tribunal's decision (refeting to Rooker
v. Fidelity Trust Co.,263 U.S. 413,415-16 (1923), and District of Columbia Court of Appeals v.
Feldman,460 U.S. 462 (1983))).

        The court concludes that Mr. Driscoll's complaint must be dismissed for lack ofsubject
                    2
matter iurisdiction. The clerk is directed to enter j udgment in accord with this disposition.3

        No costs.


 Commissioner filed a motion to dismiss for lack ofjurisdiction, and Mr. Driscoll obtained an
 extension of time to August 17, 2016 to file a response to that motion. See Order ofJuly 26,
 2016, Driscoll v. Commissioner, No. 12051-16 (Tax Ct.).
          2Even if the court were to determine that Mr. Driscoll made allegations against the United
 States, the court would dismiss the case because 28 U.S.C. $ 1915(eX2)(BXi), (ii) is applicable
 (Mr. Driscoll has moved for leave to proceed informa pauperisl), and his complaint makes no
 ;llegations that could be construed as stating an action for monetary relief within the ambit ofthe
 Tucker Act.
        3Plaintiff   s   motion to proceed informa pauperis, ECF No. 3, is GRANTED'
It is so ORDERED.

                    Charles F. Lettow
                    Judge